Exhibit 10.60

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality requested.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the United States Securities and Exchange Commission.

April 10, 2008

Sixth Joint Memorandum by Microsoft Corporation (“Microsoft”) and Novell, Inc.
(“Novell”)

 

  Re:   Expansion of Territory for Existing Asia Pacific Commitment

Background on Prior Joint Memoranda/Amendments: On November 2, 2006, Microsoft
and Novell entered into a Business Collaboration Agreement (“Original BCA”). The
Original BCA defines the terms and conditions under which Novell will sell to
Microsoft for distribution to prospective shared customers and other SUSE Linux
Enterprise Server (“SLES”) licensees, the right to enroll in SLES support
subscriptions (“Prepaid Subscription Rights”).

On December 28, 2006, the parties executed a Joint Memorandum (“BCA Amendment
#1”) regarding participation by the parties’ respective Irish subsidiaries in
the Original BCA. On January 16, 2007, the parties executed a First Amended and
Restated Business Collaboration Agreement, superseding the Original BCA (such
First Amended and Restated Business Collaboration Agreement, the “BCA”). Also on
January 16, 2007, the parties executed a Second Joint Memorandum (“BCA Amendment
#2”) regarding the impact of a January 16, 2007 participation agreement entered
into between the parties’ respective Irish subsidiaries in the BCA. On May 1,
2007 the parties executed a Third Joint Memorandum (“BCA Amendment #3”)
regarding certain expanded SLES Subscriptions available under Prepaid
Subscription Rights. On December 21, 2007, the parties executed a Fourth Joint
Memorandum (“BCA Amendment #4”) regarding promotion of SLES Subscriptions in the
Asia Pacific region. On January 17, 2007, the parties executed a Fifth Joint
Memorandum (“BCA Amendment #5”) regarding the creation of SLES High Performance
Computing Subscriptions.

This Sixth Joint Memorandum: This Sixth Joint Memorandum (“BCA Amendment #6”) is
entered into as of March 24, 2008 (“6th Memorandum Effective Date”) and is
written to modify the territorial restrictions outlined in BCA Amendment #4. All
capitalized terms not defined herein shall have the same meaning as set forth in
the BCA or the applicable amendment.

Amendment: The following BCA amendments apply solely to modify the territorial
restrictions on the distribution of the Asia Pacific Commitment, as originally
provided for under BCA Amendment #4. The BCA (and all amendments thereto) is
hereby modified as follows:

 

1. Section 4.1 is amended by inserting the following as the last sentence:

With respect to all SLES Subscription certificates purchased under BCA Amendment
#4, as amended to provide for worldwide distribution by this BCA Amendment #6,
Microsoft’s purchase price for the right to enroll in a single SLES Subscription
shall equal [***].

 

2. Section 4.2(d) of the BCA, introduced as a new subsection in BCA Amendment
#4, is amended by inserting the following at the end of the paragraph:

Novell will deliver to Microsoft Subscription Certificates reflecting such
Prepaid Subscription Rights as follows: [***], Novell will deliver Subscription
Certificates equivalent in value to [***] the Asia Pacific Commitment, and will
include as part of such delivery any Multi-Year Subscriptions requested by
Microsoft. Microsoft may also order delivery of additional Subscription
Certificates purchased through the Asia Pacific Commitment (i.e., a number of
Subscription Certificates in [***] Asia Pacific Commitment), in which case
[***]. With respect

 

[*** Confidential Treatment Requested]



--------------------------------------------------------------------------------

to the total Prepaid Subscription Rights acquired by Microsoft under BCA
Amendment #4, as of January 1, 2008, Microsoft may distribute the entire
original Asia Pacific Commitment to Shared Customers and SLES licensees located
anywhere in the world, subject to the provision below.

 

3. Section 4.3(e) of the BCA is amended by inserting the following as the last
sentence:

With respect to the Prepaid Subscription Rights acquired by Microsoft under BCA
Amendment #4, the territorial restriction is amended by this BCA Amendment #6
and is hereby eliminated such that Microsoft is authorized to distribute the
SLES Subscription certificates on a worldwide basis. Such certificates may be
distributed to Shared Customers or SLES licensees located in Europe, the Middle
East, or Africa provided a separate agreement between the parties’ respective
Irish subsidiaries is first negotiated and executed with respect to that portion
of the [***] SLES Subscription certificates expected to be marketed and sold to
EMEA customers.

 

4.

Marketing. The parties further agree to develop a mutually acceptable field
marketing plan, using a portion of the marketing funds available under section
3.1(b) of the BCA, to promote the sale and delivery of SLES Subscription
certificates worldwide. Within 30 days after the 6th Memorandum Effective Date,
the parties will define a sales and marketing plan for worldwide distribution of
SLES Subscriptions.

 

5. Termination: This BCA Amendment #6 shall run concurrently with the BCA and be
subject to the same termination provisions.

 

6. Effect. Except as expressly amended and supplemented by this BCA Amendment
#6, the parties hereby ratify and confirm that terms and conditions of the BCA
remain in full force and effect.

 

7. Counterparts. This BCA Amendment #6 may be executed in counterparts, each of
which shall be deemed an original, but each together shall constitute one and
the same instrument. For purposes hereof, a facsimile copy of this BCA Amendment
#6, including the signature pages hereto, shall be deemed to be an original.
Notwithstanding the foregoing, the parties shall deliver original signature
copies of this BCA Amendment #6 to the other party as soon as practicable
following execution thereof.

 

Accepted and Agreed by Novell, Inc.   

Accepted and Agreed by Microsoft Corp.

 

Signature:   /s/ Ryan L. Richards                               
        Signature: /s/ Bradford L. Smith                             Printed
Name: Ryan L. Richards                                              Printed
Name: Bradford L. Smith                             Title: VP & Acting General
Counsel                                    Title: General
Counsel                                              Date:
04/10/08                                                                
        Date: 04/10/08                                                         

 

[*** Confidential Treatment Requested]